UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6018


GERALD PATRICK BARBARIS,

                Petitioner - Appellant,

          v.

EDSEL T. TAYLOR, Warden, McDougall Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:12-cv-00229-CMC)


Submitted:   April 25, 2013                    Decided: April 30, 2013


Before AGEE and    WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gerald Patrick Barbaris, Appellant Pro Se. Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gerald Patrick Barbaris seeks to appeal the district

court’s    order      accepting         the   recommendation      of    the    magistrate

judge and dismissing his 28 U.S.C. § 2254 (2006) petition.                               The

order is not appealable unless a circuit justice or judge issues

a    certificate       of    appealability.              28   U.S.C.    § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the    merits,      a    prisoner     satisfies       this    standard    by

demonstrating         that     reasonable          jurists    would     find    that     the

district       court’s      assessment        of   the    constitutional       claims     is

debatable      or     wrong.        Slack     v.    McDaniel,    529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Barbaris has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense       with     oral   argument        because    the     facts   and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3